DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Based on Applicant’s amendments claims 1-3,5,8-10,12-30 are no longer rejected under 35 USC 112b but still interpreted under 35 USC 112f interpretation because the of the limitation “at least one conversion device” configured to perform conversion follows the three prong analysis. For the first prong the limitation “at least one conversion device” uses a generic placeholder “device”. For the second prong the generic placeholder (device) is coupled with the functional language “configured to perform”. For the third prong the generic placeholder (device) is not preceded by a structural modifier.  

3. Regarding claims 1, 17 and 31 applicants argues that prior Ueno et al fails to disclose, “the light emitting element 40 is LED for generating an optical signal but does not have ability to capture images”. Examiner respectfully disagrees.

In response to Applicant’s arguments, Ueno discloses an image signal transmitted from the first board 103A through the first connector 104A to the external connection terminal 21A for an optical circuit section, of the optoelectrical composite wiring module 1, the drive IC 42A of the optical circuit section 4A drives the light emitting element 40A based on the transmission instruction signal, and permits the light emitting portion 40a to generate an optical signal, se paragraph 69 and figures 1, 9a and 9b. Thus, the light emitting element 40A of the optical circuit section can capture and process image signals.

4. Additional applicant arguments regarding 35 USC 103 have been considered but are moot in view of new grounds of rejection.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-3, 5,8,9,10,12 are rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819) and further in view of Yasuda et al; (JP 2012226377A)

Regarding claim 1, Ueno discloses an image transmission system ;( image transmission system, see figure 1) comprising: at least one image sensor configured to capture at least one image data;(optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) at least one conversion device, configured to perform a conversion between the at least one image data and an optical signal;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1) the at least one conversion device disposed on at least one flexible printed circuit; (combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device disposed on the flexible printed circuit 2, see paragraph 26 and figure 1) comprising: at least one conductive layer;(plurality of electric wirings 23a to 23c (conductive layer), see paragraph 29 and figure 1) and at least one optical waveguide layer ;(optical waveguide section 3, see figure 1) configured to transmit the optical signal ;( optical wiring 3 (waveguide )that transmit the optical signal between the pair of optical circuit sections; see abstract and figure 1).


    PNG
    media_image1.png
    343
    849
    media_image1.png
    Greyscale


However, Ueno does not explicitly disclose at least one image processor, configured to obtain the at least one image data according to the optical signal, and process the at least one image data, wherein the at least one image sensor disposed on the at least one flexible printed circuit and the at least one flexible printed circuit comprises disposed inside the at least one flexible printed circuit and disposed inside the at least one flexible printed circuit. 

In a related field of endeavor, Li discloses at least one image processor ;( image processing unit 114, see figure 1) configured to obtain the at least one image data according to the optical signal, and process the at least one image data ;( image processing unit 114 is configured to process the data signal received through data signal lines 112 and generate images on the display, see column 2, lines 53-62 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the image processor of Li with Ueno to process the captured data signal carried by the optical and electrical interconnects and the motivation is to provide increased efficiency in image data processing. 

However, the combination of Ueno and Li does not explicitly disclose wherein the at least one image sensor disposed on the at least one flexible printed circuit and the at least one flexible printed circuit comprises disposed inside the at least one flexible printed circuit and disposed inside the at least one flexible printed circuit. 

In a related field of endeavor, Yasuda discloses wherein the at least one image sensor disposed on the at least one flexible printed circuit ;(optical element 11 in the form of laser diode or photodiode disposed on the flexible printed circuit board 12, see figure 2) and the at least one flexible printed circuit comprises disposed inside the at least one flexible printed circuit ;(electric wiring 12a disposed on the flexible printed circuit board 12, see figure 2) and disposed inside the at least one flexible printed circuit ;(optical fiber 2 disposed on the printed circuit board 12, see figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical interconnection of Yasuda with Ueno and Li to provide an optical signal for signal transmission between devices of a processing apparatus and the motivation is to provide increased transmission and processing speed. 


Regarding claim 2, Ueno discloses the image transmission system of claim 1, wherein the at least one conductive layer is configured to transmit at least one electrical signal between the at least one image sensor;( plurality of electric wirings 23a to 23c (conductive layer) between the optical circuits 4A and 4B; see paragraph 29 and figure 1) and 

However, the combination of Ueno and Yasuda  does not explicitly the at least one image processor.

In a related field of endeavor, Li discloses the at least one image processor ;( image processing unit 114 is configured to process the data signal received through data signal lines 112 and generate images on the display, see column 2, lines 53-62 and figure 1). (Motivation same as claim 1).

Regarding claim 3, Ueno discloses the image transmission system of claim 1, wherein the at least one image sensor ;(optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) the at least one conversion device, and are disposed on the at least one flexible printed circuit; ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).

However, the combination of Ueno and Yasuda does not explicitly disclose the at least one image processor are disposed on the at least one flexible printed circuit.

In a related field of endeavor, Li discloses the at least one image processor are disposed on the at least one flexible printed circuit; (image processing unit 114 on the first printed circuit 110, see figure 1). (Motivation same as claim 1).





Regarding claim 5, the combination of Ueno and Yasuda does not explicitly disclose the image transmission system of claim 1, further comprising: a substrate connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor. 

In a related field of endeavor, Li discloses the image transmission system of claim 1, further comprising: a substrate, (substrate 102, see figure 1) connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).

Regarding claim 8, Ueno discloses the image transmission system of claim 1, wherein the at least one conversion device comprises: a photoelectric converter, disposed on the at least one flexible printed circuit; an optical detector, disposed on the at least one flexible printed circuit; a driver; and an amplifier;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).


Regarding claim 9, the combination of Ueno and Yasuda does not explicitly disclose the image transmission system of claim 8, further comprising: a substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor.

In a related field of endeavor, Li discloses a substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).

Regarding claim 10, Ueno discloses the image transmission system of claim 9, wherein the driver and the amplifier of the at least one conversion device are internally installed in the at least one image sensor (a drive IC 42A; an amplification IC 43A disposed on the flexible printed circuit 2 along with optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1).

Regarding claim 12, Ueno discloses the image transmission system of claim 11, wherein the at least one conversion device comprises: a first conversion device, comprising: a photoelectric converter; an optical detector; a driver, internally installed in the at least one image sensor (combination of a drive IC 42A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2 along with the optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1), and an amplifier, internally installed in the at least one image sensor;(an  amplification IC 43A are disposed on the flexible printed circuit 2 along with the optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) and a second conversion device, internally installed in the at least one image processor; (second optical circuit 4B with drive IC 42B; an amplification IC 43B and light receiving element (photodiode) 41B (photoelectric converter and optical detector) connected on one terminal of the flexible printed circuit 2, see figure 1).


Regarding claim 13, Ueno discloses the image transmission system of claim 11, wherein the at least one conversion device is internally installed in the at least one image sensor; (combination of a drive IC 42A, amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2 along with the optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1).

Regarding claim 14, Ueno discloses the image transmission system of claim 1, wherein the at least one image sensor comprise: a first image capturing sensor, connected to a first connection terminal of the at least one flexible printed circuit;(first optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 connected on one terminal of the flexible printed circuit 2, see figure 1) and a second image sensor, connected to a second connection terminal of the at least one flexible printed circuit ;(second optical circuit 4b with light emitting element 40b for transmitting optical signal; see paragraph 34 and figure 1 connected on the other terminal of the flexible printed circuit 2, see figure 1).

However, the combination of Ueno and Yasuda does not explicitly disclose wherein the at least one image processor is connected to a third connection terminal of the at least one flexible printed circuit.

In a related field of endeavor, Li discloses wherein the at least one image processor is connected to a third connection terminal of the at least one flexible printed circuit; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).

Regarding claim 15, Ueno discloses the image transmission system of claim 1, wherein the at least one conversion device comprises: a first conversion device, connected between the at least one image sensor and the at least one flexible printed circuit, and configured to perform a conversion between at least the one image data and the optical signal, (first optical circuit 4A with drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) connected on one terminal of the flexible printed circuit 2, see figure 1) wherein the at least one optical waveguide layer of the at least one flexible printed circuit transmits the optical signal ;(optical wiring 3 (waveguide )that transmit the optical signal between the pair of optical circuit sections; see abstract and figure 1).
and a second conversion device, connected between the at least one flexible printed circuit, and configured to perform a conversion between the optical signal and the at least one image data, (second optical circuit 4B with drive IC 42B; an amplification IC 43B and light receiving element (photodiode) 41B (photoelectric converter and optical detector) connected on one terminal of the flexible printed circuit 2, see figure 1).

However, the combination of Ueno and Yasuda does not explicitly disclose the at least one image processor, wherein the at least one image processor is configured to process the data.

In a related field of endeavor, Li discloses the at least one image processor, wherein the at least one image processor is configured to process the at least one image data ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).

Claim 16 is rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819) and further in view of Yasuda et al; (JP 2012226377A) and further in view of Riester et al; (US 2005/0220393). 

Regarding claim 16, the combination of Ueno and Yasuda does not explicitly disclose the image transmission system of claim 1, wherein each of the at least one image sensor and the at least one image processor comprises a serializing/ deserializing circuit.


In a related field of endeavor, Li discloses the image transmission system of claim 1, and the at least one image processor comprises a serializing/ deserializing circuit; (first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, and multiplexer ( serializing/ deserializing circuit ); see figure 1). (Motivation same as claim 1).


However, the combination of Ueno, Yasuda and Li does not explicitly disclose wherein each of the at least one image sensor comprises a serializing/ deserializing circuit.

In a related field of endeavor, Riester discloses wherein each of the at least one image capturing device comprises a serializing/ deserializing circuit; (optical transmitter 125 connected to serializing/deserializing circuit 240,235, see figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, Yasuda and Li to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.

Claims 17-19,24,25,26,27 and 28 are rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819), further in view of Yasuda et al; (JP 2012226377A) and further in view of Yu et al; (US 2011/0052205).

Regarding claim 17, Ueno discloses An image transmission system ;( image transmission system, see figure 1) comprising: a, configured to capture a plurality of image data; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1)at least one conversion device configured to perform a conversion between the data and an optical signal ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1) and at least one flexible printed circuit; (flexible printed circuit 2, see paragraph 26 and figure 1) comprising: at least one conductive layer ;(plurality of electric wirings 23a to 23c (conductive layer), see paragraph 29 and figure 1) and at least one optical waveguide layer ;(optical waveguide section 3, see figure 1) configured to transmit the optical signal; ;( optical wiring 3 (waveguide )that transmit the optical signal between the pair of optical circuit sections; see abstract and figure 1).


    PNG
    media_image1.png
    343
    849
    media_image1.png
    Greyscale


However, Ueno does not explicitly disclose at least one image processor, configured to obtain the data according to the optical signal, and process the data; at least one serializing/deserializing circuit, configured to perform a conversion between the data and a serial data; the serial data; disposed inside the at least one flexible printed circuit;  plurality of image sensors.

In a related field of endeavor, Li discloses at least one image processor, ;( image processing unit 114, see figure 1) configured to obtain the plurality of image data  according to the optical signal, and process the plurality of image data ;( image processing unit 114 is configured to process the data signal received through data signal lines 112 and generate images on the display, see column 2, lines 53-62 and figure 1), at least one serializing/deserializing circuit, configured to perform a conversion to the plurality of image data so as to generate a serial data; the serial data (first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, and multiplexer (serializing/ deserializing circuit); see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the image processor of Li with Ueno to process the captured data signal carried by the optical and electrical interconnects and the motivation is to provide increased efficiency in image data processing. 

However, the combination of Ueno and Li does not explicitly disclose disposed inside the at least one flexible printed circuit;  plurality of image sensors.

In a related field of endeavor, Yasuda discloses  disposed inside the at least one flexible printed circuit;(electric wiring 12a disposed on the flexible printed circuit board 12, see figure 2  and optical fiber 2 disposed on the printed circuit board 12, see figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical interconnection of Yasuda with Ueno and Li to provide an optical signal for signal transmission between devices of a processing apparatus and the motivation is to provide increased transmission and processing speed. 


However, the combination of Ueno, Li and Yasuda does not explicitly disclose plurality of image sensors.

In a related field of endeavor, Yu discloses plurality of image sensors;( four VCSEL array 106 for transmitting plurality of optical signals; see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of image capturing devices of Yu with Ueno, Li  and Yasuda to provide plurality of image capturing devices for capturing plurality of image data and the motivation is to provide increased transmission/reception capacity of image data. 

Regarding claim 18, Ueno discloses the image transmission system of claim 17, wherein the at least one conductive layer is configured to transmit at least one electrical signal between the image capturing ;( plurality of electric wirings 23a to 23c (conductive layer) between the optical circuits 4A and 4B; see paragraph 29 and figure 1) and
 
However, Ueno does not explicitly disclose the at least one image processor; the plurality of image sensors.

In a related field of endeavor, Li discloses the at least one image processor ;( image processing unit 114 is configured to process the data signal received through data signal lines 112 and generate images on the display, see column 2, lines 53-62 and figure 1). (Motivation same as claim 17).

However, the combination of Ueno, Li and Yasuda does not explicitly disclose disposed inside the at least one flexible printed circuit, the plurality of image sensors.

In a related field of endeavor, Yu disclose the plurality of image sensors;( four VCSEL array 106 for transmitting plurality of optical signals; see paragraph 59 and figure 1). (Motivation same as claim 17).


Regarding claim 19, Ueno discloses the image transmission system of claim 17, wherein the image capturing device ;(optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) the at least one conversion device, are disposed on the at least one flexible printed circuit; ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).

However, Ueno does not explicitly disclose the at least one serializing/deserializing circuit, and the at least one image processor; the plurality of image sensors are disposed on the at least one flexible printed circuit.

In a related field of endeavor, Li discloses the at least one serializing/deserializing circuit, and the at least one image processor; are disposed on the at least one flexible printed circuit; (first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, and multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1). (Motivation same as claim 17).

However, the combination of Ueno, Li and Yasuda does not explicitly disclose the plurality of image sensors, are disposed on the at least one flexible printed circuit.

In a related field of endeavor, Yu discloses the plurality of image sensors are disposed on the at least one flexible printed circuit ;( four VCSEL array 106 for transmitting plurality of optical signals disposed on the flexible printed board 104a; see paragraph 59 and figure 1). (Motivation same as claim 17).

Regarding claim 24, Ueno discloses the image transmission system of claim 17, wherein the at least one conversion device is disposed on the at least one flexible printed circuit; (combination of a drive IC 42A; an amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).

Regarding claim 25, Ueno discloses the image transmission system of claim 24, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the image capturing; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and

However, Ueno does not explicitly disclose a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; wherein the at least one serializing/deserializing circuit is disposed on the first substrate or the second substrate; the plurality of image sensors. 

In a relate field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; wherein the at least one serializing/deserializing circuit is disposed on the first substrate or the second substrate; (first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, and multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1). (Motivation same as claim 17).

However, the combination of Ueno, Li and Yasuda does not explicitly disclose the plurality of image sensors. 

In a related field of endeavor, Yu discloses the plurality of image sensors ;( four VCSEL array 106 for transmitting plurality of optical signals; see paragraph 59 and figure 1). (Motivation same as claim 17).

Regarding claim 26, Ueno discloses the image transmission system of claim 17, wherein the at least one conversion device comprises: a photoelectric converter, disposed on the at least one flexible printed circuit; an optical detector, disposed on the at least one flexible printed circuit; a driver; and an amplifier; (combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).

Regarding claim 27, Ueno discloses the image transmission system of claim 26, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose at least one image sensor of the plurality of image sensors; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and wherein the driver, the amplifier, are disposed on the first substrate or the second substrate; (a drive IC 42A; an  amplification IC 43A disposed on the flexible printed circuit 2, see figure 1).

However, the combination of Ueno, Yasuda and Yu does not explicitly disclose a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; and the at least one serializing/deserializing circuit.

In a related field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1), and the at least one serializing/deserializing circuit; (multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1). (Motivation same as claim 17).

Regarding claim 28, Ueno discloses the image transmission system of claim 17, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image sensor of the plurality of image sensors; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and the at least one conversion device is disposed on the first substrate or the second substrate; ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).

However, the combination of Ueno, Yasuda and Yu does not explicitly disclose a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; wherein the at least one serializing/ deserializing circuit is disposed on the first substrate or the second substrate.

In a related field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1); wherein the at least one serializing/ deserializing circuit is disposed on the first substrate or the second substrate; (multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1). (Motivation same as claim 17).


Claims 20,21,22, 23 and 30 are rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819), further in view of Yasuda et al; (JP 2012226377A) further in view of Yu et al; (US 2011/0052205) and further in view of Riester et al; (US 2005/0220393).

Regarding claim 20, Ueno discloses the image transmission system of claim 17, the at least one conversion device, disposed on the at least one flexible printed circuit; ;(combination of a drive IC 42A; an amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).


However, Ueno does not explicitly disclose wherein the at least one serializing/ deserializing circuit comprises: a first serializing/deserializing circuit, connected to the image capturing devices; and a second serializing/deserializing circuit, connected to the at least one image processor; wherein the image capturing devices, the first serializing/deserializing circuit, and the second serializing/deserializing circuit.

In a related field of endeavor, Li discloses a second serializing/deserializing circuit, connected to the at least one image processor; (image processing unit 114 disposed on the first printed circuit 110, see figure 1) and the second serializing/deserializing circuit; (multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the image processor of Li with Ueno to process the captured data signal carried by the optical and electrical interconnects and the motivation is to provide increased efficiency in image data processing. 


However, the combination of Ueno, Li, Yasuda  and Yu does not explicitly disclose wherein the at least one serializing/ deserializing circuit comprises: a first serializing/deserializing circuit, connected to the image capturing devices; wherein the image capturing devices disposed on the at least one flexible printed circuit.

In a related field of endeavor, Riester discloses wherein the at least one serializing/ deserializing ;(serializer/deserializer 235, 240, see figure 2) circuit comprises: a first serializing/deserializing circuit, connected to the plurality of image sensors;( serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, see paragraph 16 and figure 2) wherein the plurality of image sensors disposed on the at least one flexible printed circuit; (optical transmitters 125 coupled with the flexible printed circuit 105, see figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, Li, Yasuda and Yu to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.

Regarding claim 21, the combination of Ueno, Yu, Yasuda and Riester does not explicitly disclose the image transmission system of claim 20, further comprising: a substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor.


In a related field of endeavor, Li discloses the image transmission system of claim 20, further comprising: a substrate, (substrate 102, see figure 1) connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).


Regarding claim 22, Ueno discloses the image transmission system of claim 17, the at least one conversion device, disposed on the at least one flexible printed circuit; ;(combination of a drive IC 42A; an amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).


However, Ueno does not explicitly disclose wherein the at least one serializing/ deserializing circuit comprises: a first serializing/deserializing circuit, connected to the plurality of image sensors; and a second serializing/deserializing circuit, connected to the at least one image processor; wherein the first serializing/deserializing circuit and the second serializing/deserializing circuit are disposed on the at least one flexible printed circuit.

In a related field of endeavor, Li discloses a second serializing/deserializing circuit, connected to the at least one image processor; (image processing unit 114 disposed on the first printed circuit 110, see figure 1) the second serializing/deserializing circuit are disposed on the at least one flexible printed circuit; (multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the image processor of Li with Ueno to process the captured data signal carried by the optical and electrical interconnects and the motivation is to provide increased efficiency in image data processing. 

However, the combination of Ueno, Li, Yasuda and Yu does not explicitly disclose wherein the at least one serializing/deserializing circuit comprises: a first serializing/deserializing circuit, connected to the image capturing devices; the first serializing/deserializing circuit, disposed on the at least one flexible printed circuit.

In a related field of endeavor, Riester discloses wherein the at least one serializing/deserializing circuit;(serializer/deserializer 235, 240, see figure 2)  comprises: a first serializing/deserializing circuit, connected to the plurality of image sensors; (serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, see paragraph 16 and figure 2) the first serializing/deserializing circuit, disposed on the at least one flexible printed circuit; (optical transmitters 125  coupled with serializer/deserializer 235 is disposed the flexible printed circuit 105, see figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, Li, Yasuda and Yu to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.

Regarding claim 23, Ueno discloses the image transmission system of claim 22, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the plurality of image sensors; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and 

However, Ueno does not explicitly disclose a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor.

In a related field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 20).

However, the combination of Ueno, Li and Yasuda does not explicitly disclose the plurality of image sensors.

In a related field of endeavor, Yu discloses the plurality of image sensors;( four VCSEL array 106 for transmitting plurality of optical signals; see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of image capturing devices of Yu with Ueno, Li and Yasuda to provide plurality of image capturing devices for capturing plurality of image data and the motivation is to provide increased transmission/reception capacity of image data. 

Regarding claim 30, Ueno does not explicitly disclose the image transmission system of claim 17, wherein the at least one serializing/deserializing circuit comprises: a first serializing/deserializing circuit, connected to at least one image sensor of the plurality of image sensors; and a second serializing/deserializing circuit, connected to the at least one image processor; wherein the at least one conversion device comprises: a first conversion device, connected between the first serializing/deserializing circuit and the at least one flexible printed circuit, and configured to perform a conversion between the serial data and the optical signal; and a second conversion device, connected between the at least one flexible printed circuit and the second serializing/deserializing circuit, and configured to perform a conversion between the optical signal and the serial data.

Ina a related field of endeavor, Li discloses the image transmission system of claim 17, wherein the at least one serializing/deserializing circuit comprises: a second serializing/deserializing circuit, connected to the at least one image processor; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 20).

However the combination of Ueno, Li, Yasuda and Yu does not explicitly disclose a first serializing/deserializing circuit, connected to at least one image sensor of the plurality of image sensors; wherein the at least one conversion device comprises: a first conversion device, connected between the first serializing/deserializing circuit and the at least one flexible printed circuit, and configured to perform a conversion between the serial data and the optical signal; and a second conversion device, connected between the at least one flexible printed circuit and the second serializing/deserializing circuit, and configured to perform a conversion between the optical signal and the serial data.

In a related field of endeavor, Riester discloses a first serializing/deserializing circuit, connected to at least one image sensor of the plurality image sensors; (serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, see paragraph 16 and figure 2) wherein the at least one conversion device comprises: a first conversion device,(first optical receiver (photodiode 130), see figure 2) connected between the first serializing/deserializing circuit and the at least one flexible printed circuit, (optical receivers (photodiode) 130 is coupled with serializer/deserializer 240 is disposed the flexible printed circuit 105, see figure 2) and configured to perform a conversion between the serial data and the optical signal; ( serial electrical signal from the serializer/deserializer 235,240 is coupled to each of the optical transmitters 125 and optical receivers 130; see paragraph 16 and figure 2) and a second conversion device, (second optical receiver (photodiode 130), see figure 2)  connected between the at least one flexible printed circuit and the second serializing/deserializing circuit, (optical receivers (photodiode) 130 is coupled with serializer/deserializer 255 is disposed the flexible printed circuit 105, see figure 2) and configured to perform a conversion between the optical signal and the serial data; ( serial electrical signal from the serializer/deserializer 255,250,is coupled to each of the optical transmitters 125 and optical receivers 130; see paragraph 16 and figure 2)

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, Li, Yasuda and Yu to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.

Claim 29 is rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819), further in view of Yasuda et al; (JP 2012226377A) and further in view of Yu et al; (US 2011/0052205) and further in view of Riester et al; (US 2005/0220393) and further in view of Heo et al ; (US 2007/0272827).

Regarding claim 29, the combination of Ueno, Li, Yasuda and Yu does not explicitly disclose the image transmission system of claim 17, wherein the plurality of image sensors comprises: a first image sensor, connected to the at least one serializing/deserializing circuit; a second image sensor , connected to the at least one serializing/deserializing circuit; wherein the image transmission system further comprises: a soft printed circuit; and a third image sensor , connected to the at least one serializing/deserializing circuit through the soft printed circuit.

In a related field of endeavor, Riester discloses the image transmission system of claim 17, wherein the plurality of image sensors comprises: a first image sensor, connected to the at least one serializing/deserializing circuit; (serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, (first image capturing device),  see paragraph 16 and figure 2) a second image sensor, connected to the at least one serializing/deserializing circuit; (serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, (second image capturing device),  see paragraph 16 and figure 2) wherein the image transmission system further comprises: and a third image sensor, connected to the at least one serializing/deserializing circuit through; (serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, (third image capturing device),  see paragraph 16 and figure 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, Li, Yasuda and Yu to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.

However, the combination of Ueno, Li, Yasuda, Yu and Riester does not explicitly disclose a soft print circuit; through the soft printed circuit.

In a related field of endeavor, Heo discloses a soft print circuit; through the soft printed circuit ;(image sensor 110 disposed on the soft printed circuit board, see paragraph 27 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the soft printed circuit board of Heo with Ueno, Li, Yasuda, Yu and Riester to provide additional flexibilities in the printed circuit board and the motivation is increased flexibility in device manufacturing and data transmission.

Claim 31 is rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Riester et al; (US 2005/0220393) further in view of Yasuda et al; (JP 2012226377A).

Regarding claim 31, Ueno discloses image transmission method, comprising: applied in an image transmission system, wherein the image transmission system comprises at least one image sensor;(optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) at least one conversion device ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1) and at least one flexible printed circuit ;(flexible printed circuit 2, see figure 1 as reproduced below)  a capturing,  using the at least one image sensor, an image data; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1)


    PNG
    media_image1.png
    343
    849
    media_image1.png
    Greyscale


However, Ueno does not explicitly disclose converting, using serializing/ deserializing circuit, the image data into a serial data; converting, using the at least one conversion device the serial data into an optical signal; and transmitting the optical signal through at the least one optical waveguide layer; the at least one flexible printed circuit comprises at least one conductive layer and at least one optical waveguide layer, wherein the at least one conductive layer is disposed inside the at least one flexible printed circuit, and the at least one optical waveguide layer is disposed inside the at least one flexible printed circuit.


In a related field of endeavor, Riester discloses converting, using serializing/ deserializing circuit, the image data into a serial data; (serializing/deserializing circuit 235,240 for converting the received data into serial electrical data, see paragraph 16 and figure 2) converting, using the at least one conversion device the serial data into an optical signal;( serial electrical signal is coupled to each of the optical transmitters 125, which converts the serial electrical signal to a modulated optical signal, see paragraph 16 and figure 2) and transmitting the optical signal through at the least one optical optical waveguide layer; (optical signals are received by optical receivers 130 through optical waveguide 120, see paragraphs 15,16 and figure 2) 

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.


However, the combination of Ueno and Riester does not explicitly disclose the at least one flexible printed circuit comprises at least one conductive layer and at least one optical waveguide layer, wherein the at least one conductive layer is disposed inside the at least one flexible printed circuit, and the at least one optical waveguide layer is disposed inside the at least one flexible printed circuit.

In a related field of endeavor, Yasuda disclose the at least one flexible printed circuit comprises at least one conductive layer;(electric wiring 12a, see figure 2) and at least one optical waveguide layer,(optical fiber 2, see figure 2) wherein the at least one conductive layer is disposed inside the at least one flexible printed circuit ;(electric wiring 12a disposed on the flexible printed circuit board 12, see figure 2) and the at least one optical waveguide layer is disposed inside the at least one flexible printed circuit; (optical fiber 2 disposed on the printed circuit board 12, see figure 2). 

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical interconnection of Yasuda with Ueno and Riester to provide an optical signal for signal transmission between devices of a processing apparatus and the motivation is to provide increased transmission and processing speed. 







Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below

a. Hamana et al; (US 8428402) discloses an optical transmission module with light emitter 23 and light emission driver 22 and optical reception module with light receiving unit 31, a detection circuit 32 and amplifier 33, see figure 1a.

b. Takano et al ;( US 9235011) discloses light emitting device and light receiving device mounted on a surface of a flexible printed circuit board, see figure 1.

c. Yagisawa et al; (US 2014/0193160) discloses an optical transceiver with E/O converter 5, driver 6, and O/E converter 7 ad TIA 8 disposed on the flexible printed circuit board; see figure 4.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636